DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 16/341212, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 8, there is no support in the original specification for the method steps of engaging the arcuate portion with a heel of the foot, positioning the relief area of the first leg proximate a fifth metatarsal head of the foot such that the fifth metatarsal head drops, or positioning the relief area of the second leg proximate a first metatarsal head of the foot such that the first metatarsal head drops .
Regarding claim 8, there is no support in the original specification for the method steps of engaging the first leg of the arcuate portion with a lateral portion of the foot such that the weight of the foot is transferred from the first point of contact along the first leg of the arcuate portion, engaging a front portion of the foot device with fourth, third, and second metatarsals such that the weight of the foot is transferred medially from the second point of contact along the front portion of the foot device, disengaging the arcuate portion from the heel of the foot to eliminate the first point of contact; disengaging the relief area of the first leg from the fifth metatarsal head to eliminate the second point of contact; and disengaging the relief area of the second leg from the first metatarsal head to eliminate the third point of contact, wherein the weight of the foot is smoothly transferred between the first, second, and third points of contact to form a dynamic triangle.
Regarding claim 15, there is no support in the original specification for shifting the weight of the foot medially along a metatarsal axis M from the second point of contact toward the third point of contact. The specification more generally discloses force shifting medially from the fifth metatarsal head to the first metatarsal head (see paragraphs 0004, 0065).
Claims 2-7 and 9-14 depend from rejected claims 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2010/0071231), herein Murphy, in view of Madinger (US 1,992,081).
Regarding claim 1, Murphy discloses a method of using a foot device, the foot device configured to receive a foot of a user, the foot device including a generally U-shaped portion (stabilizing device 401) having an arcuate portion (heel portion 213), a first leg (elongated portion 204), and a second leg (elongated portion 204), the first leg and the second leg extending from the arcuate portion, each leg having an end (end 203) and a relief area (curved areas at ends 203, as seen in Fig. 11) disposed adjacent the respective end, the method comprising: engaging the foot with the foot device (paragraphs 0045-0047, 0058, 0060, 0062, 0065; Fig. 8, 10, 11).
Murphy appears to show that the arcuate portion would be engaged with the heel of the foot, the relief area of the first leg would be proximate the fifth metatarsal head of the foot, and the relief area of the second leg would be proximate the first metatarsal head of the foot. However, Murphy does not explicitly disclose the specific locations the foot engages with the foot device.
Madinger teaches a method of using a foot device, including engaging an arcuate portion (heel portion) with a heel of the foot to form a first point of contact; positioning a relief area (cut out 22) proximate a fifth metatarsal head of the foot such that the fifth metatarsal head drops to form a second point of contact; and positioning a relief area (cut out 21) proximate a first metatarsal head of the foot such that the first metatarsal head drops to form a third point of contact, wherein the first, second, and third points of contact form a triangle-shaped contact surface. The foot device holds the foot in its natural position, preventing spreading or disfiguration of the foot (column 1, lines 43-46; column 2, lines 36-55; column 3, lines 1-6; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the foot with the foot device of Murphy such that the heel is engaged with the arcuate portion and the relief areas are proximate the first and fifth metatarsal heads, as taught by Madinger, in order to help hold the foot in its natural position and improve comfort.
Regarding claim 2, Murphy discloses that the fifth and first metatarsal heads form the second and third points of contact by dropping below second, third, and fourth metatarsal heads (due to the relief areas).
Regarding claim 3, Murphy discloses a base portion (shoe sole), the U-shaped portion being disposed in an overlying face-to-face relationship with the base portion (Fig. 6), wherein a sole of the user's foot overlies and is in contact with both the base portion and the U-shaped portion (Fig. 11).
Regarding claim 4, Murphy discloses that the second leg is longer than the first leg to accommodate anatomical longitudinal offset between the first metatarsal head and the fifth metatarsal head of the user's foot (Fig. 11).
Regarding claim 5, Murphy discloses a heel portion adapted to receive the heel of the user's foot including a calcaneus of the foot; a middle portion adapted to receive a central part of the user's foot including metatarsals of the foot; and a front portion adapted to receive the forward part of the user's foot including phalanges of the foot (Fig. 11).
Regarding claim 8, Murphy discloses a method of using a foot device, the foot device configured to receive a foot of a user, the foot device including a generally U-shaped portion (stabilizing device 401) having an arcuate portion (heel portion 213), a first leg and a second leg (elongated portions 204), the first leg and the second leg extending from the arcuate portion, each leg having an end (end 203) and a relief area (curved areas at ends 203, as seen in Fig. 11) disposed adjacent the respective end, the method comprising: engaging the foot with the foot device (paragraphs 0045-0047, 0058, 0060, 0062, 0065; Fig. 8, 10, 11).
Murphy appears to show that the arcuate portion would be engaged with the heel of the foot, the relief area of the first leg would be proximate the fifth metatarsal head of the foot, and the relief area of the second leg would be proximate the first metatarsal head of the foot. However, Murphy does not explicitly disclose the specific locations the foot engages with the foot device.
Madinger teaches a method of using a foot device, including engaging an arcuate portion (heel portion) with a heel of the foot to form a first point of contact; positioning a relief area (cut out 22) proximate a fifth metatarsal head of the foot such that the fifth metatarsal head drops to form a second point of contact; and positioning a relief area (cut out 21) proximate a first metatarsal head of the foot such that the first metatarsal head drops to form a third point of contact, wherein the first, second, and third points of contact form a triangle-shaped contact surface, and the weight of the foot is smoothly transferred between the first, second, and third points of contact to form a dynamic triangle. The foot device holds the foot in its natural position, preventing spreading or disfiguration of the foot (column 1, lines 43-46; column 2, lines 36-55; column 3, lines 1-6; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the foot with the foot device of Murphy such that the heel is engaged with the arcuate portion and the relief areas are proximate the first and fifth metatarsal heads, as taught by Madinger, in order to help hold the foot in its natural position and improve comfort.
It further would have been obvious to one of ordinary skill in the art before the effective filing date to engage the first leg of the arcuate portion with a lateral portion of the foot such that the weight of the foot is transferred from the first point of contact along the first leg of the arcuate portion; engage a front portion of the foot device with fourth, third, and second metatarsals such that the weight of the foot is transferred medially from the second point of contact along the front portion of the foot device; disengage the arcuate portion from the heel of the foot to eliminate the first point of contact; disengage the relief area of the first leg from the fifth metatarsal head to eliminate the second point of contact; and disengage the relief area of the second leg from the first metatarsal head to eliminate the third point of contact, as these are the natural motions that would occur as a foot rests on the foot device and the user walks, engaging and disengaging from the foot device with each step.
Regarding claim 9, Murphy discloses that the fifth and first metatarsal heads form the second and third points of contact by dropping below second, third, and fourth metatarsal heads (due to the relief areas).
Regarding claim 10, Murphy discloses a base portion (shoe sole), the U-shaped portion being disposed in an overlying face-to-face relationship with the base portion (Fig. 6), wherein a sole of the user's foot overlies and is in contact with both the base portion and the U-shaped portion (Fig. 11).
Regarding claim 11, Murphy discloses that the second leg is longer than the first leg to accommodate anatomical longitudinal offset between the first metatarsal head and the fifth metatarsal head of the user's foot (Fig. 11).
Regarding claim 12, Murphy discloses a heel portion adapted to receive the heel of the user's foot including a calcaneus of the foot; a middle portion adapted to receive a central part of the user's foot including metatarsals of the foot; and a front portion adapted to receive the forward part of the user's foot including phalanges of the foot (Fig. 11).
Regarding claim 15, Murphy discloses that engaging a front portion of the foot device with fourth, third, and second metatarsals further comprises shifting the weight of the foot medially along a metatarsal axis M from the second point of contact toward the third point of contact (as this follows the natural gait of the foot; paragraph 0004).
Claims 6, 7, 13, and 14 are free of art rejections but are subject to 35 U.S.C. 112(a) rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON M PRANGE/               Primary Examiner, Art Unit 3732